Citation Nr: 1327837	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  12-18 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder to include as a result of contaminate water at Camp LeJeune. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989 and from February 14, 1991, to February 26, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for psychosis, to include schizophrenia and schizo-affective disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See June 1996 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current skin disorder is related to his military service.  The Veteran states that his skin condition began during his active service and that he may have contracted his disability due to exposure to contaminated water while stationed at Camp LeJuene from 1987 to 1988.  

As the evidence of record shows that the Veteran has a current skin disorder and that he was treated for a rash and dermatitis in service, a remand is necessary so that an addendum opinion may be obtained, addressing with specificity the likelihood that the Veteran's current skin condition is causally related to his in-service rash and dermatitis.  

The Veteran's service treatment records show that he was treated for a chronic rash on his face and nose in November 1985, January 1987, October 1987, and November 1988, in which he was assessed as having probable eczematous dermatitis and later diagnosed with dermatitis.  At that time, the Veteran was prescribed topical hydrocortisone cream for his rash, which was successful in alleviating the symptoms.  An examining military physician additionally noted that "[i]f he stops using the creme [sic], rash returns in three days."  Another flight surgeon examining the Veteran also noted that his rash was of unknown etiology and was "chronic, not infectious."  

VA treatment records note that the Veteran was treated for a "scaly rash on the side of his nose" in June 1990.  In addition, October 2010 private medical treatment records show that the Veteran was treated for a rash on his face and was diagnosed with possible seborrheic dermatitis contemporaneous to the filing of his claim.  In his June 2012 substantive appeal to the Board, the Veteran additionally credibly and competently stated that he regularly applies prescription cream on his face, resulting in the alleviation of the symptoms of his skin condition.  See 38 C.F.R. 
§ 3.159(a)(2) (2012).  The Veteran further asserts that he similarly applied prescribed medicinal cream to his face on the day of his May 2011 VA examination, resulting in the VA examiner not being able to see the rash.  

Though the Veteran was provided a VA examination in May 2011 to assist in the development of his claim, the examiner's opinion was limited to whether the Veteran's current facial rash is a result of exposure to contaminated water, and is absent of an opinion as to whether it is at least as likely as not that the Veteran's current skin disorder is causally related to the skin disorder noted in service.  For this reason, the May 2011 VA examiner's opinion is inadequate, and on remand, the claims file should be returned for an addendum opinion on the issue of nexus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from November 2003 to the present and associate the records with the claims file. 

2.  Then, the Veteran's claims file should be forwarded to a VA examiner to review the claims file and to provide an addendum opinion.  The examiner must annotate in his or her opinion that the claims file was reviewed.  While review of the entire file is required, attention is invited to the following particular tabbed records:

(a)  A November 1985 service treatment record noting the Veteran was treated for a rash on his face and prescribing hydrocortisone cream;

(b)  A January 1987 service treatment record assessing the Veteran has a "chronic, not infectious" and pruritic rash of unknown etiology on his face and nasal area and prescribing hydrocortisone cream;

(c)  An October 1987 service treatment record noting treatment for a rash to the Veteran's face and nose, and the Veteran's report that the rash began in April 1985 and has never gone away, including a medical assessment of probable eczematous dermatitis;

(d)  Service treatment records from November 1988 documenting the Veteran's rash on his face and around his nose, assessed as dermatitis, and prescribing hydrocortisone cream;

(e)  VA treatment records from June 1990 showing the Veteran was treated for a rash on his nose; and

(f)  Private treatment records from October 2010 showing the Veteran received treatment for a facial rash and a diagnosis of possible seborrheic dermatitis. 

Based on a review of the record, the examiner should determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's current skin condition had onset in or is related to service.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



